Citation Nr: 0615861	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  04-24 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Whether new and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel

INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from October 1969 to October 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in April 2004, a 
statement of the case was issued in April 2004, and a 
substantive appeal was received in June 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


FINDINGS OF FACT

1.	Service connection for low back disability was denied by 
an April 1975 rating decision; a notice of disagreement was 
not received to initiate an appeal from that determination.

2.	Evidence that raises a reasonable possibility of 
substantiating the claim for service connection for low back 
disability has been received since the April 1975 rating 
decision.


CONCLUSIONS OF LAW

1.	The April 1975 rating decision which denied entitlement 
to service connection for low back disability is final.  
38 U.S.C.A. § 7105(c) (West 2000).

2.	New and material evidence has been received since the 
April 1975 rating decision denying service connection for low 
back disability; and thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of reopening the 
veteran's claim for service connection, no further discussion 
of VCAA is necessary at this point.  The matter of VCAA 
compliance with regard to the other issue will be addressed 
in a future merits decision on that issue after action is 
undertaken as directed in the remand section of this 
decision.

New and Material Evidence

The issue to reopen the veteran's claim for low back injury 
involves an underlying claim of service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. § 1101; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened if new 
and material evidence is presented or secured. 38 U.S.C.A. § 
5108.  A request to reopen the veteran's claim was received 
in July 2002.  New and material evidence is defined by 
regulation.  See 38 C.F.R. § 3.156.  
New evidence means evidence not previously submitted.  
Material evidence means existing evidence that by itself or 
when considered with previous evidence relates to an 
unestablished fact necessary to substantiate the claims.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of last final decision, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

A claim for service connection for low back injury was 
originally denied by the RO in an April 1975 rating decision.  
The veteran was informed of the decision in May 1975.  The 
veteran did not file a notice of disagreement within one year 
from the date of the notification of the rating decision to 
appeal the denial of the claim.  See 38 C.F.R. § 7105 (b)(1).  
Under the circumstances, the Board finds that the April 1975 
rating decision became final.  See 38 U.S.C.A. § 7105(c).  

The evidence of record at the time of the April 1975 rating 
decision consisted of the veteran's service medical records 
and a March 1975 report of medical examination for disability 
evaluation that included an orthopedic examination and x-ray 
examination of her back.  The RO denied the veteran's claim 
for service-connection for sacralization of L5 noting that it 
is a constitutional or developmental abnormality not 
recognized as a disability by law.

Additional evidence submitted since the April 1975 rating 
decision are private medical records from 1996-2002 
documenting back injury sustained from a 1996 motor vehicle 
accident, current complaints of low back pain, and new 
diagnoses of degenerative changes of the lumbar spine, 
herniation, sprains, and strains; an opinion from the 
veteran's ex-husband, W.H., regarding her back pains in 
service; and a medical opinion from Lynn Parry, M.D., 
providing evidence of a causative link to the veteran's 
active-duty service.  Moreover, the veteran was afforded a VA 
independent medical examination in December 2002 where the 
examiner noted that her current back problems were not 
attributable to sacralization.

The Board finds that this evidence relates to an 
unestablished fact necessary to substantiate the veteran's 
claim for service connection for back injury; is neither 
cumulative nor redundant; and raises a reasonable possibility 
of substantiating the claim.  Accordingly, as new and 
material evidence has been received, the Board finds the 
claim of entitlement to service connection for a back injury 
is reopened.  38 U.S.C.A. § 5108.  The Board finds that 
additional evidentiary development is required prior to a de 
novo adjudication of the claim of entitlement to service 
connection for a low back disability.




ORDER

New and material evidence has been received to reopen the 
claim for service connection for low back injury.  To that 
extent, the appeal is granted, subject to the directions set 
forth in the remand section of this decision.


REMAND

There is evidence of complaints of back problems in the 
service medical records, as well as evidence of a current 
back problem.  The veteran's clinical records reveal 
complaints of low back pain on two occasions in April 1970.  
Her July 1970 x-rays also revealed spondylolisthesis on the 
right of her spine.  

The veteran's December 2002 VA examination indicates that the 
examiner provided an evaluation appropriate for an increased 
rating claim and not for a service-connection claim.  It is 
evident from the medical record that the examiner believed 
that the veteran was already service connected for her 
lumbosacral spine and proceeded with the examination on an 
incorrect premise.  Consequently, the examiner did not render 
an opinion as to the etiology of the currently diagnosed low 
back disability.

The record includes various medical reports which appear to 
be based to some extent on history provided by the veteran 
without review of the claims file.  The Board believes that a 
VA examination and opinion are necessary to clarify the 
medical questions involved.

The veteran's April 2004 notice of disagreement and April 13, 
2004 statement listed private medical examinations that 
appear probative to the claim, but were absent from the 
veteran's file.  Specifically, some medical records from her 
visits to Steve Singer, M.D.  In the April 13, 2004 
statement, other documents were listed, but were not of 
record: (1) January 20, 2000 medical records for SI 
[sacroiliac] joint pain from a physician the veteran has yet 
to identify, and (2) October 2001 documents regarding the 
veteran's visit to Dr. Parry requesting a second opinion on 
her service-connection claim.

Finally, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided adequate notice 
of what type of information and evidence was needed to 
substantiate her service connection claim, and the type of 
evidence necessary to establish a disability rating and an 
effective date for the disability on appeal.  Since the 
appeal is being remanded for other reasons outlines above, it 
is appropriate to also direct that the RO furnish proper 
notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and §38 C.F.R. § 3.159(b) that 
includes an explanation  
as to the information or evidence needed 
to establish 
a disability rating and effective date 
for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman 
v. Nicholson, Nos. 01-1917 and 02-1506 
(U.S. Vet. 
App. Mar. 3, 2006).  

      2.  Action should be taken to contact the veteran 
and 
      obtain appropriate consents to the release of 
medical 
      records.  The Board is particularly interested in 
the 
      following: medical records from Dr. Singer, 
      Dr. Parry, and January 20, 2000 for SI joint pain 
      from a physician the veteran has yet to identify.

3.  The RO should then take appropriate 
action to request copies of all medical 
records from the above-listed medical 
care providers and any other providers 
which the veteran may identify.  

4.  The veteran should be afforded an 
appropriate VA examination to determine 
the nature, extent and etiology for the 
low back disability claimed by the 
veteran.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished, and 
any current chronic low back disability 
diagnosed should be clearly reported.  

      a)  As to any such current medically 
diagnosed chronic low back disability, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) related to the veteran's 
service.  

	b)  The VA examiner should offer a 
rationale for
all opinions expressed and should also 
address the opinion offered by Dr. Parry.  
If any opinion cannot be provided without 
resorting to speculation, the examiner 
should so indicate.

5.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claim can be granted.  The veteran 
and her representative should be 
furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 Department of Veterans Affairs


